Title: To Thomas Jefferson from Edward Everett, 29 March 1826
From: Everett, Edward
To: Jefferson, Thomas


Dear Sir,
Washington
29 March 1826
I beg leave to ask Your acceptance of a speech lately delivered by me, on a motion to Amend the Constitution.—Some of the doctrines, I fear, will not meet your approbation, particularly those on the subject of slavery: which, while my Countrymen in New England are severely attacking them, are also at Variance with those, so powerfully expressed in Your Notes on Virginia.I also take the liberty to ask Your acceptance of a Report lately drafted by me on the subject of the Congress at Panama.Be pleased to Accept the renewed assurance of my sincere Veneration.—Edward Everett